Citation Nr: 1019838	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-15 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 
1967.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.    

The Veteran testified in support of this claim during a 
videoconference hearing in March 2010 before the undersigned.


FINDING OF FACT

The Veteran does not currently have hepatitis C or its 
residuals.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  


A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009).

These notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  

The RO provided the Veteran VCAA notice on his claim by 
letters dated April 2006 and February 2007, before initially 
deciding that claim in a rating decision dated February 2007.  
The timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of the notice letters also reflects compliance 
with pertinent regulatory provisions and case law, noted 
above.  In the letters, the RO acknowledged the Veteran's 
claim, notified him of the evidence needed to substantiate 
that claim, identified the type of evidence that would best 
do so, notified him of VA's duty to assist and indicated that 
it was developing his claim pursuant to that duty.  

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates and explained the risk 
factors for developing hepatitis C.  As well, the RO 
identified the evidence it had received in support of the 
Veteran's claim and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the Veteran in obtaining all other outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that it would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(b), (c) (2009).  

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claim, 
including service and post-service treatment records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The types of evidence that indicate that a current disability 
may be associated with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, at 83.  The threshold 
for finding a link between current disability and service is 
low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon v. Nicholson, at 83.


The RO did not afford the Veteran VA examinations in support 
of his claim.  While the Veteran has reported a number of 
symptoms that he believes are residuals of in-service 
hepatitis, he lacks the medical expertise to provide a 
competent opinion linking those symptoms to that disease.  In 
addition there are a number of medical opinions of record 
that are all to the effect that the symptoms are unrelated to 
hepatitis, and that there are no residuals of in-service 
hepatitis.  In short, there is no competent diagnosis or 
signs or symptoms of hepatitis C.  

II.  Analysis 


Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Medically recognized risk factors for hepatitis C include: 
(a) transfusion of blood or blood product before 1992; (b) 
organ transplant before 1992; (c) hemodialysis; 
(d) tattoos; (e) body piercing; (f) intravenous drug use 
(with the use of shared instruments); (g) high-risk sexual 
activity; (h) intranasal cocaine use (also with the use of 
shared instruments); (i) accidental exposure to blood 
products as a healthcare worker, combat medic, or corpsman by 
percutaneous (through the skin) exposure or on mucous 
membrane; and (j) other direct percutaneous exposure to 
blood, such as by acupuncture with non-sterile needles, or 
the sharing of toothbrushes or shaving razors.  See VBA 
Training Letter 211A (01-02) (Apr. 17, 2001).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

According to written statements and his hearing testimony, 
presented in March 2010, the Veteran was hospitalized for 
hepatitis during service and now has liver dysfunction and 
abnormal enzymes.  He contends that, at the time of the 
hospitalization, medical professionals characterized the 
condition differently and what they then diagnosed as acute 
infectious hepatitis was actually hepatitis C.  He does not 
know how he developed the condition; but was not exposed to 
blood during service.  He remembers drinking untreated water 
and frequently sharing cups and utensils with other soldiers 
while in the field.  He contends that, since developing 
hepatitis during service, he has had many medical problems, 
including heart and liver trouble, high cholesterol, 
diabetes, and nausea when taking medication; he has not, 
however, received further hepatitis treatment.

Of record are letters from the Veteran's spouse confirming 
that, since the Veteran had hepatitis in service, he has felt 
sick, particularly with regard to his stomach.  In a letter 
dated January 1976, the Veteran's spouse asserted that the 
Veteran's then treating physician told the Veteran that he 
would have permanent liver damage from the in-service bout of 
hepatitis and never be the same.

The Veteran was hospitalized at the Kanawha Valley Hospital 
in May 1967, approximately five months before his discharge 
from service.  It was reported that on his way home from 
Vietnam, he had developed nausea and vomiting.  His father 
had subsequently noticed that he the Veteran was yellow.  The 
final diagnosis was infectious hepatitis.  

During the hospitalization, the Veteran improved and all 
symptoms other than generalized weakness abated.  One week 
after discharge from the hospital, the Veteran saw Dr. 
Hamrick, who noted that the Veteran's jaundice had cleared 
and that the Veteran was feeling much improved.  Thereafter, 
in September 1967, blood tests revealed a normal liver 
profile and slightly elevated globulin.  By discharge from 
service later that month, a medical professional noted that 
the Veteran had no sequelae of hepatitis. 

Following discharge from service, beginning in 1968, the 
Veteran complained of and received treatment for frequent 
nausea, occasional vomiting and dizzy spells.  The Veteran 
believed that he had these symptoms since the bout of 
infectious hepatitis.  Medical professionals, however, 
attributed the symptoms to various digestive system and 
psychiatric disabilities, not hepatitis, C or otherwise.  

During VA examinations conducted since May 1968, VA 
hospitalizations dated since October 1969, and VA and private 
outpatient treatment visits dated since August 1969, the 
Veteran reported a history of hepatitis, type unspecified, 
which medical professionals confirmed as last recurring in 
November 1967.  During the examinations, hospitalizations and 
visits, no medical professional diagnosed hepatitis, 
including type C, and testing revealed no abnormalities 
indicative of hepatitis C.  

According to an October 1969 VA hospital discharge summary, 
no disease was found.  During an outpatient visit in 
September 1973, Dr. Hamrick diagnosed "aftermath of 
hepatitis 1967. service connected", but also listed the 
physical findings as "not remarkable. liver not enlarged."  
In September 1977 and thereafter, he attributed the Veteran's 
abdominal complaints to digestive system disabilities, not 
hepatitis, C or otherwise.  In July 2004, the Veteran 
underwent testing for hepatitis C, the results of which were 
negative for such a condition.  

The Board acknowledges the Veteran's contention that, at the 
time of the May 1967 hospitalization, medical professionals 
characterized hepatitis differently and what they then 
diagnosed as acute infectious hepatitis was actually 
hepatitis C.  However, as the RO informed the Veteran in its 
May 2008 statement of the case, infectious hepatitis is 
considered synonymous with hepatitis A, for which the RO has 
denied service connection on multiple occasions.  

The Board also acknowledges the Veteran's spouse's contention 
that Dr. Hamrick told the Veteran that he would have 
permanent liver damage from the in-service bout of hepatitis 
and never be the same.  However, medical records, 
particularly, results of testing, do not corroborate this 
contention.  Instead, they show no abnormal findings related 
to the liver.

In this case, the Veteran's assertions constitute the only 
evidence diagnosing hepatitis C.  Such assertions may be 
considered competent when: (1) the layperson is competent to 
identify a medical condition, (2) the layperson is reporting 
a contemporaneous medical diagnosis, or (3) the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007) (providing an example that a 
layperson would be competent to identify a "simple" 
condition like a broken leg, but would not be competent to 
identify a form of cancer); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board 
may not determine that lay evidence lacks credibility based 
merely on the absence of contemporaneous medical evidence).  

In this case, the Veteran and his spouse are competent to 
state that the Veteran has felt ill since he left service, 
but he does not possess a recognized degree of medical 
knowledge to diagnose hepatitis C or to say that symptoms are 
manifestations of that disease.  As evidenced by the testing 
conducted in 2004, it takes medical expertise and laboratory 
testing to determine whether the Veteran has or has ever had 
hepatitis C.  

The Veteran's contentions can be read as reporting a 
continuity of symptomatology since the bout of infectious 
hepatitis in service.  Such reports are not sufficient to 
link any current disability or symptomatology to the in-
service hepatitis.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding a claimant is not claiming service connection 
for a specific diagnosis, but for symptomatology that he 
observes and experiences, regardless of how diagnosed).

First the contemporaneous record shows that the infectious 
hepatitis resolved without any residual symptomatology.  
Second, there is no contemporaneous evidence of the 
symptomatology now claimed to be that of hepatitis, until 
after service.  Perhaps more significantly, medical 
professionals have attributed the post-service symptoms to 
conditions that were first manifested after service.  The 
reports of continuity are therefore not credible.  Hence, 
there is no competent credible and competent evidence that 
the claimed symptomatology is related to service.

The Board thus finds that the Veteran does not currently have 
hepatitis C, residuals of hepatitis C, or a disease or 
disability related to hepatitis.  Based on this finding, the 
Board concludes that such a condition was not incurred in or 
aggravated by active service.  A preponderance of the 
evidence is against this claim.  The benefit-of-the-doubt 
rule is thus not for application.  


ORDER

Service connection for hepatitis C is denied.  




___________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


